ORDER
It appearing that this appeal is from an order of the Circuit Court in and for Hendry County, Florida, affirming the order of the County Judge’s Court on Petition for Hearing Pursuant to F.S. § 322.-261(1) (d) F.S.A., in which the County Judge found that the Department of Motor Vehicles was within the scope of its statutory authority to suspend Appellant’s priv*779ilege to operate a motor vehicle for a period of six months; and
It further appearing that F.S. § 322.31 F.S.A. provides the method of review of an order or ruling of the Department of Motor Vehicles suspending a driver’s license to be “only by a writ of certiorari issued by the Circuit Court in the county wherein such person shall reside, in the manner prescribed by the Florida Appellate Rules”; it is, upon consideration
Ordered that the appeal in this cause be, and the same is hereby dismissed ex mero motu for want of jurisdiction.